UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
JOSEPH COLELLA, individually and
on behalf of other similarly
situated persons,                             MEMORANDUM AND ORDER

                                                17-cv-5867 (KAM)
                 Plaintiff,

          -against-


ATKINS NUTRITIONALS, Inc.,

               Defendant.
----------------------------------x

MATSUMOTO, United States District Judge:

          Plaintiff Joseph Colella, (“plaintiff” or “Colella”),

brings this action against defendant Atkins Nutritionals, Inc

(“defendant” or “Atkins Nutritionals”) alleging violations of

N.Y. Gen. Bus. Law (“NYGBL”) §§ 349 and 350 in connection with

defendant’s alleged misleading labeling of its Atkins line of

food products.   (See ECF No. 1, Complaint (“Compl.”); ECF No.

26, Amended Complaint (“Am. Compl.”).)   In the Amended

Complaint, plaintiff seeks declaratory relief, injunctive

relief, actual damages, statutory damages, punitive damages,

restitution, disgorgement and attorneys’ fees and costs.    (See

Am. Compl. at 22.)




                                 1
                           I.   Background

       a. Procedural Background

          Plaintiff’s counsel has filed putative class action

lawsuits in federal courts in New York, California and Missouri.

In the putative class actions, the plaintiffs alleged that

defendants misleadingly labeled their products as having low or

no Net Carbs, despite the presence of sugar alcohols, which

plaintiff alleges affect blood sugar levels, contrary to the

claims on the Atkins Nutritionals products packaging.   See Smith

v. Atkins Nutritionals, Inc., No. 18-CV-04004, Doc. 19 (W.D. Mo.

May 8, 2018); Fernandez v. Atkins Nutritionals, Inc., No. 3:17-

CV-1628, 2018 WL 280028 (S.D. Cal. Jan. 3, 2018); Johnson v.

Atkins Nutritionals, Inc., No. 2:16-CV-4213, 2017 WL 6420199

(W.D. Mo. Mar. 29, 2017); Colella v. Atkins Nutritionals, Inc.,

17-CV-5867 (E.D.N.Y).

          On October 6, 2017, plaintiff filed his putative class

action Complaint.   (See ECF No. 1, Compl.)   On February 8, 2018,

after a pretrial conference, plaintiff amended the complaint.

(ECF No. 26, Am. Compl.)   On April 9, 2018, defendant filed a

motion to dismiss pursuant to Federal Rules of Civil Procedure

Rule 12(b)(6) on the bases that (1) plaintiff’s state law claims

related to Atkin Nutritionals’ quantitative Net Carbs claims and

calculation method are preempted by federal law, (2) plaintiff’s

claims should be dismissed pursuant to the primary jurisdiction
                                2
doctrine, (3) plaintiff’ claims should be dismissed for failure

to satisfy the pleading requirements of Fed. R. Civ. P. 8, (4)

plaintiff fails to adequately allege injury for his NY General

Business Law claims, (5) plaintiff’s breach of warranty claims

should be dismissed as plaintiff failed to provide defendant

with notice, and (6) plaintiff lacks standing to seek injunctive

relief.    (ECF No. 27-1, Memorandum in Support of Motion to

Dismiss (“Def. Mem.”), at 7-9.) 1         By letters filed October 12,

2018 and November 2, 2018, defendant provided the court with

supplemental authority supporting its Motion to Dismiss.             (See

ECF No. 35, Defendant’s Supplemental Authority Letter; ECF No.

37, Plaintiff’s Supplemental Authority Letter.)           For the

following reasons, the defendant’s motion to dismiss is granted

in part and denied in part.

          b. Factual Background

            Plaintiff, in the Amended Complaint, alleges that

Atkins Nutritionals’ labeling of Net Carbs on its food products

is “false, misleading, and likely to deceive consumers.”             (Am.

Compl. ¶¶ 1, 51.)     The three labeling claims that plaintiff

alleges are false, misleading and likely to deceive consumers

are (1) the use of the phrase “Xg Net Carbs” while excluding




1 Page citations referenced herein refer to the numbers assigned by the
Electronic Court Filing System (“ECF”) except where specifically noted that a
documents internal numbering system will be utilized.
                                      3
sugar alcohols, (2) the use of the phrase “Only Xg Net Carbs,”

and (3) Atkins Nutritionals “Counting Carbs” label, which

explains the calculation method for Net Carbs and states that

sugar alcohols “minimally impact blood sugar.”           (Id. ¶¶ 53-55.)

Plaintiff alleges that the claims are false, misleading and

likely to deceive because Atkins Nutritionals claims that sugar

alcohols “minimally impact blood sugar”, but sugar alcohols are

proven to “have a significant impact on blood sugar levels.”

(Id. ¶¶ 3, 30-32.)      Atkins Nutritionals’ website allegedly

explains that the calculation of Net Carbs is based on science

and reflects “the total carbohydrate content of the food minus

the fiber content and sugar alcohols.”          (Id. ¶¶ 16-17.) 2

            Plaintiff alleges that the Atkins Nutritionals website

also states:

            Net Carbs are the carbohydrates that significantly
            impact the blood-sugar level; they’re the only carbs
            that count when following Atkins. The good news is
            that the grams of carbohydrate in fiber, glycerine,
            and sugar alcohols don’t break down and convert to
            blood sugar and need not be counted by people on the
            ANA. . . . So Net Carbs represent the number of grams
            of total carbohydrate minus those that do not impact
            blood sugar.

(Id. ¶ 18.)


2  Plaintiff alleges that the claims regarding Net Carbs made on the Atkins
Nutritionals website were removed after litigation commenced, but can be
found using the Internet Wayback Machine, an online archiving website. (Id.
¶ 18, n. 1 (citing Atkins’ Nutritionals, The Blood Sugar Roller Coaster,
https://web.archive.org/web/20140930191256/http://www.atkins.com/Science/Arti
cles---Library/Carbohydrates/The-Blood-Sugar-Roller-Coaster--Excess-Carbs,-
Exce.aspx (last visited December 7, 2018)).)
                                      4
          According to plaintiff, however, Atkins Nutritionals’

claims are contradicted by science.    Dr. Atkins originally

rejected the use of sugar alcohols on the Atkins Diet, and other

scientists have refuted Atkins Nutritionals claim regarding

sugar alcohols’ limited impact on blood sugar.    (Id. ¶¶ 30-32.)

Plaintiff cites the Diabetes Teaching Center at the University

of California, San Francisco, and Dr. Regina Castro of the Mayo

Clinic, who both state that sugar alcohols can affect blood

sugar levels.   (Id. ¶¶ 31-32.)   Plaintiff thus alleges that

“sugar alcohols do impact blood sugar more than a minimal

amount, and Atkins’ ‘Net Carb’ count does not assist consumers

with tracking carbohydrates that impact blood sugar because it

omits sugar alcohols from its equation.”    (Id. ¶¶ 27, 52-53.)

Plaintiff also cites to an FDA warning letter issued in 2014,

wherein the FDA admonished a company for failing to include

maltitol in its Total Carbohydrate count.”    (Id. ¶ 44 (citing

Food and Drug Administration Warning Letter ONPLDS 20-01 (June

20, 2001).)   Here, however, the exemplar label provided by

plaintiff in its Amended Complaint reveals that maltitol, a

sugar alcohol, is included in the total carbohydrate amount, but

is then subtracted from the total carbohydrate amount, along

with fiber, to obtain the Net Carb amount.    (Id. ¶ 22.)

          In the Amended Complaint, plaintiff provides an

example of an allegedly misleading label that states that Atkins
                                5
Endulge Chocolate Candies have only one gram of Net Carbs.   (Id.

¶¶ 21-26.)




                                6
According to plaintiff, the representations made in the labeling

pictured above are “identical or substantially similar” to the

representations that appear on the Atkins Nutritionals products

identified in paragraph 20 of the Amended Complaint.       (Id. ¶¶

20, 25.)   The nutritional label includes the following

categories: calories, fat calories, total fat, saturated fat,

trans fat, cholesterol, sodium, potassium, total carbohydrates,

dietary fiber, sugars, sugar alcohols, protein, Vitamin A,

Vitamin C, Calcium and Iron.   (Id. ¶ 22.)      Additionally, the

packaging includes the formula Atkins Nutritionals utilizes to

calculate Net Carbs and explains that fiber and sugar alcohols

are excluded from the Net Carb number because they minimally

impact blood sugar.   (Id. ¶ 25.)       Plaintiff does not allege that

                                    7
he purchased the Atkins Endulge Chocolate Candies that he

provided as an example of a misleading label, and only alleges

that he purchased three of the thirty-one food items listed in

paragraph 20 of the Amended Complaint.     (Id. ¶ 52.)

            Plaintiff alleges that he believed Atkins

Nutritionals’ alleged misrepresentations about Net Carbs on its

product labels and relied on those representations in deciding

to purchase three products sold by Atkins Nutritionals.      (Id. ¶¶

55-57.)   Specifically, plaintiff alleges that within the two

years preceding the filing of the Amended Complaint, plaintiff

purchased a Chocolate Chip Cookie Dough Bar, Sweet & Salty Trail

Mix, and Chocolate Peanut Candies from a Wal-Mart store in

Nassau County, New York.     (Id. ¶ 52.)

            Plaintiff’s Amended Complaint asserts three

claims:(1) violation of NYGBL § 349; (2) violation of NYGBL §

350; and (3) breach of express warranty.     (Id. ¶¶ 67-99.)

Plaintiff alleges that by including misleading statements in its

labeling, Atkins Nutritionals violated NYGBL § 349 which

prohibits deceptive and unfair trade practices, and NYGBL § 350,

which prohibits false advertising.     (Id. ¶¶ 67-89.)   Plaintiff

seeks an injunction to enjoin defendant’s alleged deceptive

practices in connection with defendant’s alleged violation of

NYGBL § 349.   (Id. ¶ 80.)    Further, Plaintiff alleges that

Atkins Nutritionals breached its express warranty that its
                                8
products would conform to Atkins Nutritionals’ written promises

on it labels that its products “contained minimal ‘net carbs’

and . . . sugar alcohols contained therein had minimal and

effectively no impact on blood sugar,” when its products did not

have the qualities promised.    (Id. ¶¶ 92-98.)

                       II.     Legal Standard

          “To survive a motion to dismiss pursuant to Rule

12(b)(6), a complaint must contain sufficient facts that if

accepted as true ‘state a claim to relief that is plausible on

its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A well-pleaded complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to

relief, in order to give the defendant fair notice of what the .

. . claim is and the grounds upon which it rests.     Carson

Optical Inc. v. eBay Inc., 202 F. Supp. 3d 247, 252 (E.D.N.Y.

2016) (citing Twombly, 550 U.S. at 555).    A complaint providing

only “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.”     Twombly, 550 U.S.

at 555.

          In deciding a motion to dismiss pursuant to Rule

12(b)(6), the court may refer to “documents attached to the

complaint as an exhibit or incorporated in it by reference, to

matters of which judicial notice may be taken, or to documents
                                9
either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.”   Brass v. Am. Film

Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993) (internal

citations omitted); see also Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 1993) (internal emphasis and citation

omitted) (clarifying that “reliance on the terms and effect of a

document in drafting the complaint is a necessary prerequisite

to the court’s consideration of a document on a dismissal

motion; mere notice of possession is not enough.”).

                       III.   Discussion

       a. Plaintiff’s State Law Claims Relating to Atkins’
          Quantitative Net Carbs Claims and Its Calculation
          Method Are Preempted by Federal Law

          Defendant argues that plaintiff’s claims are preempted

by the Food, Drug, and Cosmetic Act (“FDCA”) as amended by the

Nutrition Labeling and Education Act (“NLEA”).   Specifically,

defendant contends that 21 U.S.C. §§ 343(q), 343(r), and 343-

1(a)(5) together provide for broad and explicit “preemption of

non-identical state law requirements” related to nutrition

levels and health-related claims, as described in Section

343(r), that are displayed on food products.   Plaintiff counters

that his claims are not federally preempted because there is a

presumption against preemption and Atkins Nutritionals’ Net

Carbs representations are not nutrient content claims.

Plaintiff further argues that even if the Net Carb
                                10
representations were nutrient content claims, plaintiff’s NYGBL

claims and breach of warranty claim would not be preempted

because defendant’s representation of “Xg Net Carbs” is false or

misleading.

          Upon review, and for the reasons explained below, the

court finds that plaintiff’s NYGBL and breach of warranty claims

regarding defendant’s use of the phrase “Xg Net Carbs,” and

defendant’s explanation of the calculation method for Net Carbs

that subtracts sugar alcohols and fiber from total carbohydrates

are preempted. (Am. Compl. ¶ 52.)      The court further finds that

plaintiff’s claims regarding the “Only Xg Net Carbs” statement

on labels and the portion of the “Counting Carbs” information

box on the label of the Atkins Nutritionals products that

discuss the impact of sugar alcohols on blood sugar, are not

preempted.    (Am. Compl. ¶¶ 53-54.)

              i. Preemption Generally

          “Where federal requirements address the subject

matter that is being challenged through state law claims, such

state law claims are preempted to the extent they do not

impose identical requirements.”        In re PepsiCo, Inc., Bottled

Water Mktg. & Sales Practices Litig., 588 F. Supp. 2d 527, 538

(S.D.N.Y. 2008).     Further, federal requirements that preempt

state law requirements also preempt common law duties.      Riegel


                                 11
v. Medtronic, Inc., 552 U.S. 312, 324 (2008) (citing Bates v.

Dow Agrosciences LLC, 544 U.S. 431 (2005)).   Where a statute

includes an express pre-emption clause, “[the court] do[es]

not invoke any presumption against pre-emption but instead

‘focus[es] on the plain wording of the clause, which

necessarily contains the best evidence of Congress’ pre-

emptive intent.’”   Puerto Rico v. Franklin California Tax-Free

Tr., 136 S. Ct. 1938, 1946 (2016) (citing Chamber of Commerce

of United States of America v. Whiting, 563 U.S. 582, 594

(2011)); see also Canale v. Colgate-Palmolive Co., 258 F.

Supp. 3d 312, 319–20 (S.D.N.Y. 2017) (“where . . . Congress

has expressly manifested its intent to preempt state law, no

presumption against preemption arises”).   Here, Congress has

expressly manifested its intent:

          (a)Except as provided in subsection (b), no State or
          political subdivision of a State may directly or
          indirectly establish under any authority or continue
          in effect as to any food in interstate commerce . . .
          .
          (5) any requirement respecting any claim of the type
          described in section 343(r)(1) of this title made in
          the label or labeling of food that is not identical
          to the requirement of section 343(r) of this title,
          except a requirement respecting a claim made in the
          label or labeling of food which is exempt under
          section 343(r)(5)(B) of this title.


21 U.S.C. 343-1(a)(5).

          Plaintiff argues that in the instant case “[the]

                               12
court must begin its analysis with a presumption against

preemption.”   (ECF No. 28, Plaintiff’s Opposition to Motion to

Dismiss (“Pl. Opp.”), at 10 (citing Medtronic, Inc. v. Lohr,

518 U.S. 470, 485 (1996); Cipollone v. Liggett Group, Inc.,

505 U.S. 504, 518 (1992); Bates v. Down Agrosciences LLC, 544

U.S. 431, 449 (2005) (when presented with two plausible

readings of an arguably preemptive federal law, courts have “a

duty to accept the reading that disfavors pre-emption.”).)

Medtronic, however, does not address express preemption

provisions, like that at issue in the instant case.   518 U.S.

at 485.   Further, plaintiff overstates the holding of Bates,

in which the Supreme Court did not hold that there is a

universal “duty to accept the reading that disfavors pre-

emption,” but rather applied a reading disfavoring preemption

when Congress has not manifestly expressed its intention that

the federal regulation preempt state law.   See 544 U.S. at

449.

          Plaintiff cited Cipollene for the proposition that

courts must begin their analysis with a presumption against

preemption when a defendant raises preemption as a defense.

505 U.S. at 518.   In Cipollene, however, the Supreme Court

incorporated a general presumption against preemption as an

interpretive tool where a statute did not provide manifest


                               13
expression of Congressional intention to broadly preempt state

law damages actions.   See Id. (“In the 1965 pre-emption

provision regarding advertising . . . , Congress spoke

precisely and narrowly: ‘No statement relating to smoking and

health shall be required in the advertising of [properly

labeled] cigarettes.’”)

         ii. The Relevant FDCA Provisions and Implementing
             Regulations

         “The Federal Food, Drug, and Cosmetic Act (FDCA) . .

. forbids the misbranding of food, including by means of false

or misleading labeling.”   POM Wonderful LLC v. Coca-Cola Co.,

134 S. Ct. 2228, 2233 (2014) (citing §§ 301, 403, 52 Stat.

1042, 1047, as amended, 21 U.S.C. §§ 331, 343).   The NLEA,

which amended the FDCA, requires labeling of packaged foods,

regulates the making of claims about the nutrient content of

foods, and expressly preempts state law requirements regarding

nutrient content claims.   See 21 U.S.C. §§ 343(q), 343(r),

343-1(a)(5).   In 21 U.S.C. 343-1(a)(5), Congress established,

in relevant part:

         [N]o State or political subdivision of a State may
         directly or indirectly establish under any authority
         or continue in effect as to any food in interstate
         commerce . . . . any requirement respecting any claim
         of the type described in section 343(r)(1) of this
         title made in the label or labeling of food that is
         not identical to the requirement of section 343(r) of
         this title, except a requirement respecting a claim
         made in the label or labeling of food which is exempt
                               14
           under section 343(r)(5)(B) of this title.


Further, “The FDA has promulgated comprehensive rules governing

nutrition-box information, found at 21 C.F.R. § 101.9 . .

.[which] sets forth further requirements with respect to the

nutrients that must be included in the nutrition-facts box.

Fernandez, 2018 WL 280028, at *3.    “The FDA’s regulations

regarding nutrient content claims are found at 21 C.F.R. §

101.13.”   Id. at *5.

                  1. 21 U.S.C. 343(q): Disclosure of
                     Nutrition Information

           Section 343(q) requires that food labels include

certain nutrition information on their labels.    Section

343(q)(1)(D) states that foods manufactured and packaged for

sale must be labeled to indicate the amount of nutrients

contained in the food, including “[t]otal fat, saturated fat,

cholesterol, sodium, total carbohydrates, complex carbohydrates,

sugars, dietary fiber, and total protein contained in each

serving size or other unit of measure.”    21 U.S.C. §

343(q)(1)(D); 21 C.F.R. § 101.9(c)(6).    Further, “Section

343(q)(2) empowers the Food and Drug Administration (“FDA”) with

the ability to add nutrients to (or remove nutrients from) the

[the list in] § 343(q)(1)[(D)]’s list.”    Fernandez, 2018 WL

2128450, at *4 (citing 21 U.S.C. § 343(q)(2)).

           Section 101.9(c) sets forth further requirements with
                                15
respect to the nutrients specified in § 343(q)(1)(D) that must

be included in the nutrition-facts box on a package of food.

Relevant to the instant case, “§ 101.9(c)(6) . . . . requires

that food labels include . . . a statement of the number of

grams of total carbohydrate in a serving, and a statement of the

number of grams of total dietary fiber in a serving.”

Fernandez, 2018 WL 2128450, at *4.   Dietary fibers and sugar

alcohols are considered carbohydrates for the purpose of

calculating “total carbohydrates,” and the FDA provides

extensive guidance regarding the treatment of sugar alcohols.

21 C.F.R. § 101.9(c)(6)(i)-(iv).   Disclosure of sugar alcohols

and their weights in the nutrition facts panel of a label is

voluntary, however, if a claim is made about the grams of sugar

alcohol on the label, disclosure must be made in accordance with

21 C.F.R. § 101.9(c)(6).   Section 101.9(c)(6)(iv) states: “[a]

statement of the number of grams of sugar alcohols in a serving

may be declared voluntarily on the label, except that when a

claim is made on the label or in labeling about sugar alcohol or

total sugars, or added sugars when sugar alcohols are present in

the food, sugar alcohol content shall be declared.”   21 C.F.R. §

101.9(c)(6)(iv); see also Fernandez, 2018 WL 2128450, at *4.

                2. 21 U.S.C. 343(r): Nutrient Content Claims

         Section 343(r)(1) governs any voluntary nutrient

content claim made in the label or labeling of the food which
                               16
 expressly or impliedly:

            (A) characterizes the level of any nutrient which is
            of the type required by paragraph (q)(1) or (q)(2)
            to be in the label or labeling of the food unless
            the claim is made in accordance with subparagraph
            (2), or
            (B) characterizes the relationship of any nutrient
            which is of the type required by paragraph (q)(1) or
            (q)(2) to be in the label or labeling of the food to
            a disease or a health-related condition unless the
            claim is made in accordance with subparagraph (3) or
            (5)(D).

 21 U.S.C. 343(r); see also Chacanaca v. Quaker Oats Co., 752

 F. Supp. 2d 1111, 1117 (N.D. Cal. 2010).          Express nutrient

 content claims are governed by 21 C.F.R. § 101.13(i)(3).

 Under § 101.13(i)(3), “the label or labeling of a product may

 contain a statement about the amount or percentage of a

 nutrient if ... [t]he statement does not in any way

 implicitly characterize the level of the nutrient in the food

 and it is not false or misleading in any respect.”

 Fernandez, 2018 WL 2128450, at *5 (citing § 101.13(i)(3))

 (emphasis added).     Under § 101.13 (c), “[i]nformation that is

 required or permitted by § 101.9 or § 101.36, as applicable,

 to be declared in nutrition labeling, and that appears as

 part of the nutrition label, is not a nutrient content claim

 and is not subject to the requirements of this section.” 3

 Thus, “A nutrient content claim governed by § 343(r)(2) is .


3 Section 101.36 governs the nutrition labeling of dietary supplements.   21
C.F.R. § 101.36.
                                      17
. .any claim outside of the nutrition-facts box that the

manufacturer has chosen to make about the same kind of

nutrients discussed inside the . . .   nutrition information

box.”   Id.

                 3. 21 U.S.C. 343-1(a)(5): Express Preemption
                    Relating to Nutrient Content Claims


          Section 343-1(a)(5) provides the NLEA’s express

     preemption provision:

          (a)Except as provided in subsection (b), no State or
          political subdivision of a State may directly or
          indirectly establish under any authority or continue
          in effect as to any food in interstate commerce—
          (5) any requirement respecting any claim of the type
          described in section 343(r)(1) of this title made in
          the label or labeling of food that is not identical
          to the requirement of section 343(r) of this title,
          except a requirement respecting a claim made in the
          label or labeling of food which is exempt under
          section 343(r)(5)(B) of this title.

21 U.S.C. 343-1(a)(5).   A requirement is “not identical” to

those under Section 343(r) if, “the State requirement directly

or indirectly imposes obligations or contains provisions

concerning the composition or labeling of food [that] (i) [a]re

not imposed by or contained in the applicable provision

(including any implementing regulation); or (ii) [d]iffer from

those specifically imposed by or contained in the applicable

provision (including any implementing regulation) of section

[341] or [343] of the act.”   21 C.F.R. § 100.1(c)(4); see also

Fernandez,2018 WL 2128450, at *5 (citing Reid v. Johnson &
                                18
Johnson, 780 F.3d 952, 959 (9th Cir. 2015)).    “In other words,

[plaintiff’s] state law claims are not preempted so long as

they “effectively parallel[ ] or mirror[ ] the relevant

sections of the NLEA.”    Fernandez, 2018 WL 2128450, at *5

(citation omitted).

          iii.    Atkins Nutritionals’ “Xg Net Carbs” and “Only Xg
                 Net Carbs” Statements Are Nutrient Content Claims.

          Plaintiff argues that Atkins Nutritionals’

statements regarding Net Carbs are not “nutrient content”

claims, and thus preemption does not apply to them.    He is

wrong as a matter of established law.    Any voluntary statement

“made in the label or labeling of the food which expressly or

by implication characterizes the level of any nutrient which

is of the type required by” Section 343(q)(1) or (q)(2) is a

nutrient content claim governed by Section 343(r).     21 U.S.C.

§ 343(r); see also Johnson, 2017 WL 6420199, at *5 (citing 21

C.F.R. § 101.13(b)(1)).    These statements are referred to as

nutrient content claims, and may be express claims or implied

claims.   “An express[] nutrient content claim is any direct

statement about the level (or range) of a nutrient in a food.”

Johnson, 2017 WL 6420199, at *5 (internal quotations omitted)

(citing 21 C.F.R. § 101.13(b)(1)).    An implied nutrient

content claim is “any claim that describes the food or an

ingredient therein in a manner that suggests that a nutrient

                                 19
is absent or present in a certain amount (e.g., ‘high in oat

bran’).”   Id. (citing 21 C.F.R. § 101.13(b)(2)(i)).

           Plaintiff’s argument that Section 343(q) of the NLEA

and its implementing regulations, do not specifically list Net

Carbs as a nutrient nor require the inclusion of Net Carbs in

the Nutrition Facts panel is unavailing.   The broad language

in Section 343(r)(1) includes claims regarding nutrients, and

relationships of nutrients, “of the type” required by

paragraph (q)(1) or (q)(2), obviating the need for specific

categorical references to nutrients and nutrient relationships

similar to those enumerated in (q)(1) or (q)(2).   See, e.g.,

Salazar v. Honest Tea, Inc., 74 F. Supp. 3d 1304, 1313 (E.D.

Cal. 2014) (holding that claims concerning the amount of

“antioxidants” present in a beverage were nutrient content

claims although “antioxidants” are not nutrients specifically

enunciated in Section 343(q)(1) or (q)(2)).   Further,

Plaintiff essentially alleges that the net carb calculation is

a nutrient content claim in the Amended Complaint:

           Additionally, Atkins uses the phrase “Only Xg Net
           Carbs” in its labeling on products identified in
           paragraph 20. Atkins’ use of the term “Only”
           implies a claim concerning the nutrients of Atkins’
           products, and improperly suggests that nutrients
           (i.e. “net carbs”) are absent or present in a
           certain amount. Because the FDA has not defined what
           constitutes an acceptable level to bear the label
           “Only” in the context of net carbs, Atkins’ labels
           bearing that term are misbranded.

                                20
(Am. Compl. ¶ 50 (emphasis added).)

          The court in Fernandez concluded that Atkins

Nutritionals’ “Xg Net Carbs” claims were express nutrient

content claims because, “they are statements about the amount of

nutrients in a product, and those nutrients were of the type

required to be discussed by 21 U.S.C. § 343(q)(1) and (q)(2).”

Fernandez, 2018 WL 2128450, at *5.     The court held that the Net

Carbs formula calculation was also a nutrient content claim

because, “the formula statements discuss the same the type of

the same nutrients (total carbohydrates, fiber, and sugar

alcohols) in Atkins’s products.”    (Id.)

          In Johnson, the court specifically considered whether

Atkins Nutritionals’ “Xg Net Carbs” and “Only Xg Net Carbs”

statements were express nutrient content claims, and found that

“Xg Net Carbs” was an express nutrient content claim and “Only

Xg Net Carbs” was an implied nutrient content claim.    Johnson,

2017 WL 6420199, at *6-7; see also Smith v. Atkins Nutritionals,

No. 18-CV-04004, ECF No. 35-1, at 9.    The FDA appears to concur,

and stated, in a warning letter to another manufacturer, that a

label stating a food item contained “Only 2g Digestible Carbs”

was an “unauthorized nutrient content claim.”    (Ankrom Dec. Ex.

A, FDA Warning Letter to Today’s Temptations, Inc., at 2 (March




                               21
25, 2010).) 45

             iv.    State Law Claims Relating to Atkins Nutritionals’
                   Quantitative Net Carbs Claims and Calculation
                   Methods Are Preempted Because “Net Carbs” Nutrient
                   Content Claims Are Not Prohibited Under Federal
                   Law

             Defendant correctly argues that state law claims are

    preempted when they seek to prohibit labeling that is either

    permitted under federal law or not prohibited under federal

    law.   Bowling v. Johnson & Johnson, 65 F. Supp. 3d 371, 375-

    376 (S.D.N.Y. 2014) (dismissing preempted state law claims and

    explaining: “for plaintiffs to establish that their state law

    claims are not preempted, it is insufficient to show that the

    FDA has not permitted the label ‘Restores Enamel.’         Rather,

    plaintiffs would need to plead facts suggesting that the FDA

    has affirmatively prohibited the label.       Otherwise, plaintiffs’

    state law causes of action would be, in effect, imposing a

    labeling requirement that is ‘not identical with’ labeling

    requirements under federal law.”).      This is consistent with the

    regulatory guidance issued by the FDA, which states:

             [A] State may not establish or continue in effect any

4 District courts may take judicial notice of public records of the FDA on a
motion to dismiss. See e.g., Apotex Inc. v. Acorda Therapeutics, Inc., 823
F.3d 51, 60 (2d Cir. 2016) (taking judicial notice of FDA guidance document
on motion to dismiss “because the Guidance is publicly available and its
accuracy cannot reasonably be questioned” (citations omitted)); Simon v.
Smith & Nephew, Inc., 990 F. Supp. 2d 395, 401 n.2 (S.D.N.Y. 2013) (“For the
purpose of resolving the present motion [to dismiss], the Court takes
judicial notice of public records contained on the FDA website.”).
5 Citations to Exhibits in the Ankrom Declaration refer to the internal

pagination in the exhibits, and not the page numbers assigned by ECF.
                                     22
            requirement ‘of the type’ set forth in the sections of
            the act specified in section [343-1](a)(2) through
            (a)(5) [,] [t]hus, State or local requirements can be
            preempted under section [343-1](a)(2) through (a)(5)
            even if no analogous Federal regulation had been
            promulgated.


 (Ankrom Dec. Ex. B, State Pet. Req. Exemption from Fed.

 Preemption, 58 Fed. Reg. 2462-01, at 2463, 1993 WL 1545 (Jan.

 6, 1993).)   6


            Plaintiff has not pleaded sufficient facts to suggest

 that the FDA has affirmatively prohibited defendant’s Net Carbs

 statements under the FDCA and the NLEA.          Rather, there is

 significant evidence in the public record that Atkins

 Nutritionals’ Net Carbs statements have been directly

 considered by the FDA, and the FDA has declined to prohibit


6 Dismissal of plaintiff’s NYGBL claims regarding “Xg Net Carbs” statements on

labels and Net Carbs calculations is also required under the safe harbor
provisions of §§ 349(d) and 350-d, which state, respectively:
      [I]t shall be a complete defense that the act or practice is, or if in
      interstate commerce would be, subject to and complies with the rules
      and regulations of, and the statutes administered by, the federal trade
      commission or any official department, division, commission or agency
      of the United States as such rules, regulations or statutes are
      interpreted by the federal trade commission or such department,
      division, commission or agency or the federal courts.
And,
      [I]t shall be a complete defense that the advertisement is subject to
      and complies with the rules and regulations of, and the statutes
      administered by the Federal Trade Commission or any official
      department, division, commission or agency of the state of New York.

NYGBL §§ 349(d), 350-d; see also Am. Home Prods. Corp. v. Johnson & Johnson,
672 F. Supp. 135, 144 (S.D.N.Y. 1987) (citation omitted)(Dismissing NYGBL
claims under §§ 349(d), 350-d because the label did not violate FDA standards
and explaining that “Although § 350–[d] refers only to regulations
administered by the Federal Trade Commission (“FTC”), the New York courts
have construed that statute to cover regulations by other federal agencies as
well”).

                                      23
them.   In 2004, the FDA stated it “intend[ed] to initiate

rulemaking proceedings for nutrient content claims for

carbohydrates . . . [and to] provide guidance to food

manufacturers on the use of the term ‘net’ in relation to the

carbohydrate content of food.”   (Ankrom Dec. Ex. D, FDA Fact

Sheet on Carbohydrates, (Mar. 12, 2004).)   Shortly thereafter,

the FDA received a petition asserting that food manufacturers

like Atkins Nutritionals should be able to state the “net”

amount of carbohydrates after fiber and the non-caloric portion

of sugar alcohols are subtracted from the total carbohydrate

figure.   (Ankrom Dec. Ex. C, “Nutrient Content Claims,”

submitted by Unilever United States, Inc., at 1-2 (April 16,

2004).)   The FDA issued a statement later that year indicating:

          The agency has not generally objected to the use of
          ‘net carbohydrate” type information on food labels if
          the label adequately explains how the terms are used.
          If [the] FDA determines that such statements or their
          explanations are false or misleading, we will take
          appropriate action. [The] FDA also expects to address
          this issue in its rulemaking on carbohydrate labeling.

(Ankrom Dec. Ex. E, Ltr. From L. Crawford, Acting FDA

Commissioner to NCL (Nov. 19, 2004); see also Ankrom Dec. Ex.

H, Ltr. From M. Landa, Deputy Director for Regulatory Affairs,

FDA Center for Food Safety and Applied Nutrition, at 1 (Sept.

15, 2005) (FDA letter responding to Unilever inquiry about

Atkins Nutritionals’ “Net Atkins Count” claims and Net Carbs

generally, and stating that it did not generally object to
                               24
quantitative net carbohydrate statements, “that are truthful

and not misleading, for example where the ‘net’ terms are

sufficiently explained on the label so that the consumer

understands the meaning of the use of such terms”).)    In 2014,

the FDA evaluated and responded to comments regarding the

calculation of Net Carbs, and declined to expressly prescribe

or prohibit a specific formula for calculation of Net Carbs.

(See Ankrom Dec. Ex. F, FDA Proposed Rule re Food Labeling,

submitted for comment, at 11900 (Mar. 3, 2014); Ankrom Dec. Ex.

G, “Food Labeling: Revision of the Nutrition and Supplement

Facts Labels,” Final Rule at 33794-95, cmt. 121 (May 27,

2016).)

          In contrast, the FDA has issued warning letters to

other companies making what it considered to be false or

misleading Net Carbs statements.   (See, e.g., Ankrom Dec. Ex.

I, Ltr. To Bob’s Red Mill Natural Foods, at 1 (July 31, 2012);

see also Ex. J, Ltr. To Julian Bakery, Inc., at 2 (July 23,

2014).)   In its warning letter to Julian Bakery, the FDA

explained that upon evaluation of the nutrient content of the

bakery’s “Net Carb Zero Bread,” it found the bakery’s

quantification of Net Carbs to be inconsistent with the

bakery’s own stated formula on the label.   (Id.)   Specifically,

the FDA warned:

          Your Net Carb Zero Bread product is misbranded under
                                25
           Section 403(a)(1) of the Act in that the label is
           false or misleading because the label declares “0g Net
           Carbs,” but this statement is inconsistent with the
           nutrition information for carbohydrates on your
           product label as well as your stated definition for
           the term “Net Carbs” on the product label. Your label
           defines “Net Carbs” as follows: “Net Carbs: Subtract
           Fiber from Total Carbohydrates.” According to your
           product label, the quantity of Total Carbohydrates is
           9g and the quantity of Dietary Fiber is 9g, however,
           the Sugars declaration on your label is 1 gram.
           Therefore, in accordance with your declaration for
           Sugars on your product label, the quantity of Total
           Carbohydrate for your product is actually 10 grams,
           which is inconsistent with your “0g Net Carbs”
           statement.

(Id.)
           The court in In re PepsiCo examined a plaintiff’s

state law claims alleging that defendant fraudulently

misrepresented the source of water on a label by suggesting the

water came from a natural spring, rather than a municipal

source.   In re PepsiCo Inc., 588 F. Supp. 2d at 537.    The FDA

previously had been asked to define specific water sources like

“spring water” and “well water” and declined to do so.   Id. at

534.    The court held that the plaintiff’s claims were preempted

because they would have imposed a non-identical requirement in

a subject area already regulated and contemplated by the FDA,

noting that the FDA had issued guidance saying purified water

was not required to disclose its source.   Id. at 537-538

(“Where federal requirements address the subject matter that is

being challenged through state law claims, such state law

claims are preempted to the extent they do not impose identical
                               26
requirements.”); see also Bowling, 65 F. Supp. 3d at 373.

          Applying a similar rationale, the court in Johnson

held, with respect to Atkins Nutritionals “Xg Net Carbs”

statements:

          In light of the FDA’s permissive view
          towards net carbohydrate nutrient content
          claims, the Court finds no violation of
          Section 343(r)(1)(A) that would render
          ineffective Section 343-1(a)(5). That
          being the case, Plaintiff cannot seek
          damages on the basis that these labels are
          false or misleading. To do so would punish
          Defendant for using the label in a manner
          that is consistent with Section 343(r).
          Furthermore, Plaintiff seeks to impose
          requirements in addition to those imposed
          by Section 343(r)(1)(A) and the applicable
          federal regulations. Plaintiff’s complaint
          would require Defendant to utilize a
          specific method of calculating net
          carbohydrates before making a net
          carbohydrate nutrient content claim. The
          FDA permits net carbohydrate nutrient
          content claims so long as the statement is
          quantitatively true and the method of
          calculation is disclosed. Plaintiff
          cannot, through a state law cause of
          action, prescribe a particular calculation
          that Defendant must use before making a net
          carbohydrate nutrient content claim.
          Therefore, federal law preempts any attempt
          by Plaintiff to impose a particular method
          of calculating net carbohydrates.

Johnson, 2017 WL 6420199, at *6-7 (emphasis added); see also

Fernandez, 2018 WL 280028, at *9 (holding, “that federal law

does preempt California law to the extent that Fernandez seeks

to require Atkins to ‘utilize a specific method of calculating

net carbohydrates before making a net carbohydrate nutrient
                                27
content claim.’”) (quoting Johnson, 2017 WL 6420199, at *7);

see also Smith, 18-CV-4004, ECF No. 35-1 at 12 (finding

plaintiff’s claims regarding its calculation method preempted

and explaining, “[t]he FDA does not impose a particular method

of calculating net carbohydrates . . . .[and]. . . an attempt

to use a state law cause of action to impose . . . or to

prohibit a particular calculation method, would be to impose a

requirement different from, or in addition to, those already

imposed by federal law.” 7

            Thus, it is the case here, as it was in Bowling,

Johnson, Fernandez and Canale, that, “while the FDA may not

have considered the exact language addressed . . . , it had

clearly addressed the substance of the claims at issue.”

Canale, 258 F. Supp. 3d at 322–23 (S.D.N.Y. 2017) (citations

omitted) (holding that plaintiff’s claims were not preempted as

the claims based on state law were identical to the provisions

of the FDA).

            The FDA has: (1) promulgated specific regulations on

 carbohydrates and sugar alcohols and calculating their weights;

 (2) been aware of Atkins Nutritionals’ Net Carbs calculation


7 Smith distinguished between Atkins Nutritionals Net Carbs statements and the

representations about blood sugar levels in the “Counting Carbs” labels and
held: “Plaintiff’s claims may proceed as to the ‘Counting Carbs?’ labels,
which went unchallenged in this Motion to Dismiss, [f]urthermore, Plaintiff
may pursue claims that the ‘__g Net Carbs’ labels are misleading on the basis
that the explanation provided by the ‘Counting Carbs?’ label is itself
misleading.” Smith, 18-CV-04004, ECF No. 35-1 at 14.
                                      28
method, and that it subtracts fiber and sugar alcohols from the

total carbohydrates based on an alleged minimal impact on blood

sugar; (3) issued warning letters to other manufacturers based

on product labels with false, misleading or unexplained Net

Carbs statements; and (4) has not opened any enforcement action

against Atkins for its Net Carbs statements or promulgated

additional requirements concerning them.   Taken together, these

facts show that the Net Carbs statements are permitted, and

therefore a state action challenging them is preempted.

         The portion of plaintiff’s claims based on Atkins

Nutritionals’ calculation of Net Carbs and the resulting

quantitative statements, such as “1g Net Carb,” are preempted

and are dismissed.   See Bimont v. Unilever U.S., Inc., No. 14-

CV-7749, 2015 WL 5256988, at *6 (S.D.N.Y. Sept. 9, 2015)

(quoting Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753,

758 (9th Cir. 2015)) (“[T]he FDA was given a specific

invitation to regulate slack-fill in foods, drugs, and

cosmetics, but chose to regulate only slack-fill in foods . . .

. [T]his is sufficient to bar Plaintiffs’ claims: A state rule

forbidding non-functional slack-fill in drugs and cosmetics

would impose a requirement that is in addition to or not

identical with federal law, and it would do so on a subject

matter that clearly could be regulated by the FDA . . . [E]ven

under the more lenient approach. Plaintiffs’ claim still fails.
                               29
The FDA’s failure to regulate in this area constitutes strong

evidence that the FDA considered the issue of slack-fill in

drugs and cosmetics and decided that slack-fill in those

products is insufficiently misleading to warrant regulation.”)

          v. State Law Claims Relating to Atkins Nutritionals’
             Use of The Phrase “Only Net Carbs” and Statement
             That Sugar Alcohols Minimally Impact Blood Sugar
             Are Not Preempted

         Atkins Nutritionals’ use of the term “Only Xg Net

Carbs”, an implied nutrient content claim, is not preempted.

An implied nutrient content claim suggests to consumers that a

nutrient is present in a certain amount.   21 C.F.R. §

101.13(b)(2)(i).   The FDA is the “sole arbiter” of what is

considered a “low” or “high” quantity of a nutrient in a food

and sets definitions for certain nutrient quantities.    See,

e.g., 21 C.F.R. § 101.61.   A party may only use an implied

nutrient content claim if the product meets the requirements to

make the claim. (See Ankrom Dec. Ex. A, FDA Warning Letter,

(March 25, 2010) (letter warning manufacturer that the phrase

“Only 2g Digestible Carbs” was “an unauthorized nutrient

content claim[,] [as the] FDA had not defined th[e] claim for

use on food products.”).)   The FDA has not defined the term

“low carbohydrate,” and use of the term “only” in “Only Xg Net

Carbs” may imply that the product is a low carbohydrate food.

See 21 C.F.R. § 101.13 (i)(2)).

                               30
          [T]he label or labeling of a product may contain a
          statement about the amount or percentage of a nutrient
          if: . . . . [t]he use of the statement on the food
          implicitly characterizes the level of the nutrient in
          the food and is not consistent with such a definition,
          but the label carries a disclaimer adjacent to the
          statement that the food is not ‘low’ in or a ‘good
          source’ of the nutrient, such as ‘only 200 mg sodium
          per serving, not a low sodium food.’”)

See 21 C.F.R. § 101.13 (i)(2).   As Atkins Nutritionals uses the

term “only” on certain food labels without qualifying it to

clarify that the foods bearing those labels are not “low

carbohydrate” foods, the foods may be misbranded under Section

343(r).

          Plaintiff’s claims, based on the allegation that

Atkins Nutritional’ labels falsely or misleadingly state that

sugar alcohols minimally impact blood sugar, are not preempted.

In Fernandez, the court found that that the plaintiff’s claim

that Atkins Nutritionals falsely stated that sugar alcohols

“minimally impact blood sugar,” was not preempted as the

complaint plausibly alleged that scientific evidence

contradicted the defendant’s claims.   See Fernandez, 2018 WL

2128450, at *7.   The court in Johnson also found that the claims

regarding the impact of sugar alcohols on blood sugar were not

preempted, explaining that the statement is outside the scope of

Section 343(r), and its associated regulations.   Johnson, 2017

WL 6420199, at *8.

          Defendant’s statement in its “Counting Carbs”
                                31
information box regarding the impact of sugar alcohols on blood

sugar levels is not a nutrient content claim.   It is neither a

quantitative statement about sugar alcohols, nor does it imply

that sugar alcohols are present in the labeled items in a

certain amount.   See 21 C.F.R. §§ 101.13(b)(1), 101.13(b)(2)(i).

As such, it does not fall under the regulation for nutrient

content claims or other health related claims in 21 U.S.C. §

343(r), and is thus outside the preemption provision of 21

U.S.C. § 343-1(a)(5).

       b. Plaintiff’s Claims Under the
          Doctrine of Primary Jurisdiction

          Defendant seeks to dismiss the action under the

doctrine of primary jurisdiction because the claims relate to

food labeling, an area explicitly regulated by the FDA.     (ECF

No. 27-1, Def. Mem., at 25.)   Plaintiff argues that primary

jurisdiction is inapposite, as (1) the claims relate to the

misleading nature of the labeling, a question properly within

the realm of judicial decision-making, and (2) the claims do

not raise questions that require technical or specialized

expertise that Congress committed to a regulatory agency.     (Pl.

Opp. at 19.)   Assuming, arguendo, that plaintiff’s claims are

not preempted under the FDCA and NLEA, plaintiff’s claims

should be dismissed under the doctrine of primary jurisdiction,

except with regard to plaintiff’s claims regarding the “Only Xg

                                32
Net Carbs” statements on the label and plaintiff’s claims

regarding defendant’s statement that sugar alcohols minimally

impact blood sugar.

           The doctrine of primary jurisdiction seeks to

“promot[e] proper relationships between the courts and

administrative agencies charged with particular regulatory

duties.”   Ellis v. Tribune Television Co., 443 F.3d 71, 81 (2d

Cir. 2006) (citation and internal quotation marks omitted); see

also United States v. W. Pac. R.R. Co., 352 U.S. 59, 63 (1956);

Darbari v. Lenox Hill Hosp., Inc., 2011 WL 1226269, at *2-3

(S.D.N.Y. Mar. 24, 2011).   Primary jurisdiction applies when

“enforcement of [a] claim requires the resolution of issues

which, under a regulatory scheme, have been placed within the

special competence of an administrative body.”   United States

v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956).   When determining

whether the doctrine of primary jurisdiction applies, courts in

the Second Circuit typically consider four factors:

           (1) whether the question at issue is within the
           conventional experience of judges or whether it
           involves technical or policy considerations within
           the agency’s particular field of expertise; (2)
           whether the question at issue is particularly within
           the agency’s discretion; (3) whether there exists a
           substantial danger of inconsistent rulings; and (4)
           whether a prior application to the agency has been
           made.

Ellis, 443 F.3d at 82-83.   The doctrine of primary jurisdiction

                                33
has a narrow scope and only applies when the issues raised fall

outside the “traditional realm of judicial competency.”     Goya

Foods, Inc. v. Tropicana Prods., Inc., 846 F.2d 848, 851 (2d

Cir. 1988).    As such, application of the primary jurisdiction

doctrine “should generally be reserved for resolution of an

issue of first impression, or of a particularly complicated

issue that Congress has committed to a regulatory agency.”

King v. Time Warner, 113 F. Supp. 3d 718, 724 (S.D.N.Y. 2015)

(internal quotations marks omitted).

          Upon consideration of plaintiff’s claims and

application of the four factors, primary jurisdiction applies

with regard to plaintiff’s Net Carbs figures and calculations,

and the “Only Xg Net Carbs” statements, as “[i]t is clear that

it is the FDA's role to decide what calculation methods

manufacturers may use, not the courts.”    Johnson, 2017 WL

6420199, at *9.    Primary jurisdiction does not apply to

plaintiff’s claims as to whether the labeling statements on the

impact of sugar alcohols on blood sugar are false or

misleading, as that is a factual issue within the traditional

real of judicial competency.

              i. Technical Experience of Agency Versus
                 Conventional Experience of Judge

          Plaintiff argues that determining whether label

statements are misleading under consumer protection laws is an

                                 34
issue within “the conventional experience of judges,” and, “is

not a technical area in which the FDA has greater technical

expertise than the courts.”   United States v. Western Pac. R.R.

Co., 352 U.S. 59, 64 (1956); see Lockwood, 597 F. Supp. 2d at

1035.   Further, plaintiff argues, numerous courts that have

reviewed state law claims based on misleading or deceptive food

labels on FDA regulated products have declined to apply the

doctrine.   See Ackerman v. Coca-Cola Co., No. 09-CV-395, 2010 WL

2925955, at *14 (E.D.N.Y. July 21, 2010) (citation omitted)

(“The question whether defendants have violated FDA regulations

and marketed a product that could mislead a reasonable consumer

is one courts are well-equipped to handle, and is not an

appropriate basis for invoking the primary jurisdiction

doctrine.”)   Defendant argues that the FDA’s extensive

experience enacting rules regarding carbohydrate calculations

and the disclosures of dietary fiber and sugar alcohol provide

special technical expertise in the area.

            The FDA extensively regulates food labeling and has

promulgated rules regarding the precise types of nutrient

content claims and disclosure requirements implicated by

plaintiff’s claims.   As explained in the discussion of

preemption, the FDA has enacted specific rules regarding (1)

total carbohydrate calculations, and (2) the disclosure of

dietary fibers, sugar alcohols, and their weights. See Section
                                35
III.a., supra.   As discussed in Section III.a, supra, the FDA

has reexamined those rules in response to petitions regarding

Net Carbs statements, and specifically stated that it did not

“generally object” to the use of “net carbohydrate” information

on food labels as long as the labels “adequately explain[] how

the terms are used so that it would not be false or misleading

to consumers” and has since declined to impose specific formulas

for calculating Net Carbs.   See, e.g., Ankrom Dec. Ex. E, Letter

From L. Crawford, Acting FDA Commissioner to NCL (Nov. 19,

2004); see also Ankrom Dec. Ex. K (Notice, 70 Fed. Reg. 18032-

01, 2005 WL 779201, at 2-3 (Apr. 8, 2005))(requesting public

comment on claims made on food labels, including about net

carbs); Ankrom Dec. Ex. L. Notice, 70 Fed. Reg. 48423-01, 2005

WL 1957180, at 2 (Aug. 17, 2005)) (notifying OMB of intent to

collect information, including about “net carbs” claims); Ankrom

Dec. Ex. H, Letter From M. Landa, Deputy Director for Regulatory

Affairs, FDA Center for Food Safety and Applied Nutrition, at 1

(Sept. 15, 20051)(responding to a complaint from an Atkins

Nutritionals competitor regarding the Net Carbs labeling and

advising that it did not generally object to quantitative Net

Carb statements where the Net term is sufficiently explained on

the label); Ankrom Dec. Ex. M, Ctr. for Food Safety & Applied

Nutrition Consumer Studies’ Research 2001-2009, at 5 (studying

reactions to carbohydrate content claims including “net carbs”);
                                36
Ankrom Dec. Ex. F, FDA Proposed Rule re Food Labeling, Submitted

for Comment, at 11900 (Mar. 3, 2014); Ankrom Dec. Ex. G, “Food

Labeling: Revision of the Nutrition and Supplement Facts

Labels,” Final Rule at 33794-95, cmt. 121 (May 27, 2016).)     As

such, the question of what constitutes proper quantitative Net

Carb statements and the proper formula for calculating Net Carbs

is best reserved for the FDA.

          ii. Agency Discretion

          Defendant argues that the narrow issues raised by the

Amended Complaint fall squarely within the purview of the FDA’s

regulatory scheme.   The three main issues raised by the Amended

Complaint are: (1) whether Atkins Nutritionals is permitted to

subtract sugar alcohols from total carbohydrates to calculate

the Net Carbs displayed on its product labels, (2) whether

Atkins Nutritionals should be able to use the word “only” in

connection with the Net Carbs calculation, and (3) whether

Atkins Nutritionals can include a statement that sugar alcohols

minimally impact blood sugar in its explanation of its Net Carbs

calculation.   The analysis and regulation in connection with Net

Carbs calculations involve technical and policy considerations

and are both particularly within the agency’s discretion and

involve technical and policy considerations within the FDA’s

particular field of expertise.   Further, the FDCA expressly

authorizes the FDA to assess whether product labels are
                                37
deceptive or misleading.   See, e.g., In re KIND LLC “Healthy and

All Natural” Litig., 209 F. Supp. 3d 689, 695 (S.D.N.Y. 2016)

(citation omitted) (“[T]he FDCA empowers the FDA to prohibit

labels that are ‘false or misleading in any particular.’”).

         iii. Risk of Inconsistent Rulings

          In the context of primary jurisdiction, the threat of

inconsistent rulings may emerge when the issue before a court is

simultaneously pending before an agency with authority over that

same issue.   Ellis, 443 F.3d at 88.   Defendant argues that

because Atkins Nutritionals faces lawsuits in at least three

jurisdictions that assert claims substantively almost identical

to those asserted by the instant Plaintiff, there is a risk that

Atkins Nutritionals could face inconsistent, state-law labeling

requirements, making it unduly difficult to comply with the

regulation scheme the federal statutes contemplate.    See, e.g.,

Turek v. General Mills, Inc., 662 F.3d 423, 426 (7th Cir. 2011).

Atkins Nutritionals has also presented extensive evidence that

the FDA has considered the Net Carbs issues significantly for

over a decade.   In Haggag, the court dismissed plaintiff’s

claims regarding allegedly misleading food labeling on primary

jurisdiction grounds.   Haggag v. Welch Foods, Inc., No. 13-CV-

0341, 2014 WL 1246299, at *1 (C.D. Cal. Mar. 24, 2014).    The

court analyzed current FDA regulations and determined that the

FDA had evaluated and regulated similar health claims made on
                                38
food or beverages, and although it had not regulated the

specific claim at issue, regulating the claim would usurp the

FDA’s interpretative authority.    Id. at *5.    The same principle

applies here.

           iv. Prior Application to the FDA

           Neither party has applied to the FDA regarding this

issue.   However, numerous parties have made applications to the

FDA concerning Net Carbs claims generally, and there has been

at least one appeal regarding Atkins Nutritionals’

representations and calculation related to a new proposed Net

Atkin’s Count.   (Ankrom Dec. Ex. H, Letter From M. Landa,

Deputy Director for Regulatory Affairs, FDA Center for Food

Safety and Applied Nutrition, at 1 (Sept. 15, 2005).)

           At least three of the four factors weigh in favor of

applying the doctrine of primary jurisdiction and dismissing

the plaintiff’s claims regarding quantitative Net Carbs

statements and formulas for calculating Net Carbs.      The FDA

currently regulates the listing and calculation of the

nutrients underlying defendant’s Net Carbs calculation.      “[F]or

a court to act when the FDA has not—despite regulating

extensively in this area—would risk undercutting the FDA’s

expert judgments and authority.”       POM Wonderful, 134 S. Ct. at

2236.    As such, the court should apply primary jurisdiction to


                                  39
preclude plaintiff’s claims regarding quantitative Net Carbs

statements and the formula for the Net Carbs calculations

included in the “Counting Carbs” portion of the label.

        c. Sufficiency of Plaintiff’s NYGBL Claims

          Assuming arguendo that plaintiff’s claims are not

preempted or barred by primary jurisdiction, plaintiff’s

allegations fail to state a claim upon which relief can be

granted as plaintiff insufficiently pleaded that defendant’s

statements were materially misleading or that plaintiff

suffered injury, as required under NYGBL Sections 349 and 350.

A complaint must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.”       Fed.

R. Civ. P. 8(a)(2).    Naked assertions and legal conclusions

will not suffice.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citation omitted) (“To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its

face.   A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”).

          Sections 349 and 350 of the NYGBL prohibit

“[d]eceptive acts or practices and false advertising in the

conduct of any business.”   Dash v. Seagate Tech. (U.S.)
                                 40
Holdings, Inc., 27 F. Supp. 3d 357, 360 (E.D.N.Y. 2014)

(internal quotations omitted).   “To state a claim under

[Sections 349 and 350], Plaintiff must adequately allege three

elements: (1) the challenged act or practice was consumer-

oriented; (2) the act or practice was misleading in a material

way; and (3) the plaintiff suffered injury as result of the

deceptive act.”   Id. (internal quotations omitted).   Further,

“with respect to injury, it is well-settled that a consumer is

not entitled to a refund of the price of a good or service whose

purchase was allegedly procured through deception under Sections

349 and 350 of the New York General Business Law.”     Id. at 361;

see also Servedio v. State Farm Ins. Co., 889 F. Supp. 2d 450,

452 (E.D.N.Y. 2012), aff’d, 531 F. App’x 110 (2d Cir. 2013)

(“Courts have uniformly read Small to mean that Section 349 does

not entitle a consumer to a refund of the price of a good or

service whose purchase was allegedly secured by deception.”).

Payment of a premium for a product based on inaccurate

representations may be sufficient to allege injury under

Sections 349 and 350.   Dash, 27 F. Supp. 3d at 361 (E.D.N.Y.

2014); see also Jernow v. Wendy's Int'l, Inc., No. 07-CV-3971

2007 WL 4116241, at *3 (S.D.N.Y. Nov. 15, 2007) (“Under New York

law, a premium could constitute an actual injury compensable

under Section 349.”).

          Plaintiff provides limited detail regarding the
                                41
purchases of the three Atkins Nutritionals products that form

the basis of the complaint.   He fails to allege with

specificity where he purchased the products, when he purchased

the products, or what he paid for the products.   (See Am.

Compl. ¶ 52.)    Further, plaintiff fails to allege the actual

“net carbs” claims of any of the Atkins Nutritionals products

he alleges he purchased, and, instead alleges that an

“identical or substantially similar claim appears” on the

product.   (Id. ¶ 26 (emphasis added).)

           Plaintiff’s allegation that the labels on the

products he purchased contained false and misleading

statements about carbohydrate content and the impact of sugar

alcohols on his blood sugar, along with his provision of an

exemplar that is “substantially similar,” to the purchased

items, is insufficient to plead that plaintiff’s labels were

deceptive or misleading in a material way.   (Id. ¶¶ 26, 55.)

           Plaintiff does not allege facts in the Amended

Complaint that support his claim that the statement on Atkins

Nutritionals’ food labels that sugar alcohols minimally impact

blood sugar is false or misleading.   Instead, plaintiff pleads

that scientific evidence shows that sugar alcohols “are still

a form of carbohydrate, and they still affect your blood sugar




                                42
    levels, if not as dramatically,” 8 and that sugar alcohols “can

    increase your blood sugar level.”      (Am. Compl. ¶¶ 31-32.)

    These assertions do not contradict Atkins Nutritionals’

    labels, which state that sugar alcohols minimally impact blood

    sugar.   The Amended Complaint’s proposal of an alternate

    calculation methodology based on extrapolations from analyses

    of sugar alcohols’ energy content or recommendations by a

    Canadian regulatory body, is also insufficient to plausibly

    allege that the statement challenged in the complaint violates

    FDA regulations or is false and misleading.        (Id. ¶¶ 34-42.) 9

              Plaintiff also failed to adequately plead injury, the

    third element of his claims under Sections 349 and 350.

    Plaintiff’s allegation that he was damaged by spending money

    on products he would not have purchased absent Atkins

    Nutritionals concealing or misleading consumers about certain

    information is insufficient to allege injury.        See Dash v.



8 The link provided by plaintiff, where the quote about sugar alcohols in
Paragraph 31 of the Amended Complaint was allegedly found, no longer displays
the noted information. The quoted statement is now found at the following
link, Diabetes Teaching Center, Counting Sugar Alcohols,
https://dtc.ucsf.edu/living-with-diabetes/diet-and-nutrition/understanding-
carbohydrates/counting-carbohydrates/learning-to-read-labels/counting-sugar-
alcohols/ (last visited November 19, 2018). The court, however, must accept
as true the complaint’s well-pleaded facts in a Rule 12(b)(6) motion to
dismiss.

9 The following link provided by plaintiff to support the statement, “When

counting carbohydrates for products made with sugar alcohols, [one should]
subtract half of the grams of sugar alcohol listed on the food label from the
total grams of carbohydrate,” http://www.diabetes.org/food-and-
fitness/food/what-can-ieat/understandingcarbohydrates/sugar-alcohols.html, is
no longer operative.
                                     43
Seagate Tech. (U.S.) Holdings, Inc., 27 F. Supp. 3d 357, 360

(E.D.N.Y. 2014).

           To sufficiently plead injury, a plaintiff must allege

that, “on account of a materially misleading practice, [he]

purchased a product and did not receive the full value of

[his] purchase.”    See Izquierdo v. Mondelez Int’l, Inc., No.

16-CV-4697, 2016 WL 6459832, at *7 (S.D.N.Y. Oct. 26, 2016)

(citing Orlander v. Staples, Inc., 802 F.3d 289, 302 (2d Cir.

2015)).    Injury can be “overpayment or [payment of a] price

premium, whereby a plaintiff pays more than []he would have

but for the deceptive practice.”    Id. (citing Koenig v.

Boulder Brands, Inc., 995 F. Supp. 2d 274, 288-289 (S.D.N.Y.

2014).    “Simply . . . recit[ing] the word ‘premium’ multiple

times in the[] Complaint does not make Plaintiffs’ injury any

more cognizable.”    Id.

           In the instant action, plaintiff alleged, “Atkins

charges a premium for its products and specifically markets

them in a premium location of its retailers; thus, Plaintiff

and members of the Class paid more than they normally would

have for comparable products.”   (Am. Compl. ¶ 57.)   A well

pleaded allegation that a plaintiff paid a premium may be

sufficient to allege injury, however, plaintiff only

conclusorily asserts that Atkins Nutritionals charges a premium

for its products and provides no facts regarding what the
                                44
premium was, what price he paid for the products, or the price

of non-premium products.

            In Izquierdo, the plaintiff alleged that he

purchased mislabeled candy for a “premium price of $4.29 (or

more)” and provided examples of other candy sold at lower

prices.    The court held that the plaintiff’s allegations were

insufficient as plaintiff failed to allege he “paid a higher

price for the Candy than they otherwise would have, absent

deceptive acts.”    Id.    Further the plaintiff failed to state

whether the defendant or another party set the price for the

candy.    Id.   Plaintiff in the instant case pleaded far less:

plaintiff pleaded no facts to support his assertion that

plaintiff paid a premium price.       As such, plaintiff’s

conclusory allegations are insufficient to identify a

cognizable injury.    Plaintiff, therefore, fails to state a

claim for relief under Sections 349 and 350 of the NYGBL.

         d. Plaintiff Fails to State a Claim for Breach
            of Warranty as Plaintiff Failed to Provide
            Notice of the Alleged Breach

           “To state a claim for breach of express warranty, a

plaintiff must allege that there was an affirmation of fact or

promise by the seller, the natural tendency of which was to

induce the buyer to purchase and that the warranty was relied

upon to the plaintiff's detriment.”       Koenig v. Boulder Brands,


                                 45
Inc., 995 F. Supp. 2d 274, 289 (S.D.N.Y. 2014) (citation

omitted.)    To successfully state a claim for breach of warranty,

“a buyer must provide the seller with timely notice of an

alleged breach of warranty.”    Singleton v. Fifth Generation,

Inc., No. 5:15-CV-474, 2016 WL 406295, at *12 (N.D.N.Y Jan. 12,

2016) (citing N.Y. U.C.C. § 2–607(3)(a)).     Although a minority

of New York State cases suggest an exception to the notice

requirement in retail sales, the court declines to impose this

exception in the instant action, particularly given that the

exception appears to be exclusively applied where a party

alleges physical, in addition to economic, injury.    See Fischer

v. Mead Johnson Labs., 41 A.D.2d 737 (2d Dep’t 1973) (plaintiff

developed a blood spot in her eye as a result of the alleged

breach); Silverstein v. R.H. Macy & Co., 266 A.D. 5 (1st Dep’t.

1943) (plaintiff suffered serious personal injuries as a result

of the alleged breach); Kennedy v. F.W.Woolworth Co., 205 A.D.

648 (1st Dep’t 1923) (plaintiff suffered physical injury as a

result of the alleged breach).    Plaintiff argues that the court

should apply the futility notice exception cited in Johnson,

however, no such exception exists in New York.    Johnson, 2017 WL

6420199, at *10.

            The Amended Complaint makes no allegations and states

no facts showing that notice was provided to defendant.


                                 46
Therefore, plaintiff’s breach of warranty claim fails to state a

claim on which relief can be granted and is dismissed.     See

Quinn v. Walgreen Co., 958 F. Supp. 2d 533, 544 (S.D.N.Y. 2013)

(dismissing the plaintiffs’ breach of warranty claims concerning

supplement labels for failure to allege notice).

       e. Plaintiff Lacks Standing to Seek Injunctive Relief

          Defendant argues that plaintiff lacks standing to

seek injunctive relief because plaintiff has not alleged a

“likelihood of future or continuing harm,” and actually

implies the opposite, that he would not have purchased the

goods had he not been misled by their labels.   See City of

Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) (finding that

plaintiff lacked standing to seek injunctive relief

“[a]bsent a sufficient likelihood that he will again be

wronged in a similar way”); Nicosia v. Amazon.com, Inc.,

834 F.3d 220, 239 (2d Cir. 2016); Pungitore v. Barbera, 506

F. App’x 40, 41 (2d Cir. 2012) (summary order) (emphasis in

original).   Defendant argues that, “[t]here is no exception

to demonstrating future injury when the plaintiff is

pursuing a class action.”   Buonasera v. Honest Co., 208 F.

Supp. 3d 555, 564-65 (S.D.N.Y. 2016) (dismissing request

for injunctive relief where the named plaintiff in a

putative class action alleging mislabeling on hair care and


                                47
body wash products failed to “demonstrate[] a likelihood of

future injury”); see also Chang v. Fage USA Dairy Indus.,

Inc., No. 14-CV-3826, 2016 WL 5415678, at *5, *9 (E.D.N.Y.

Sept. 28, 2016) (dismissing request for injunctive relief

in labeling class action where one named plaintiff stated

that he “would not have purchased the . . . Products” had

he known the label was misleading and because plaintiffs

“have not alleged that they will purchase the . . .

Products in the future”); Albert v. Blue Diamond Growers,

151 F. Supp. 3d 412, 418 (S.D.N.Y. 2015) (“In the instant

action, Plaintiffs do not have standing to seek injunctive

relief because they have not alleged that they will

purchase Defendants’ almond milk labeled products in the

future”); In re Edgewell Personal Care Co. Litig., No. 16-

CV-03371, ECF No. 64 at 38-46 (E.D.N.Y. Sept. 4, 2018).     In

Johnson and Fernandez the courts found that the plaintiffs

lacked standing to seek injunctive relief because they

failed to allege a likelihood of future harm.   Johnson,

2017 WL 6420199, at *11-12; Fernandez, 2018 WL 280028, at

*14-15.

          Plaintiff argues that there is an exception to the

future harm requirement in consumer protection cases.      Belfiore

v. Procter & Gamble Co., 94 F. Supp. 3d 440, 445 (E.D.N.Y.

2015) (collecting cases).   However, plaintiff cites no binding
                                48
precedent to that effect and recent cases contradict

plaintiff’s position.   See Davis v. Hain Celestial Group, Inc.,

No. 17-CV-5191, 2018 WL 1611375, at *8 (E.D.N.Y. Apr. 3, 2018)

(stating cases providing an exception to the future harm

requirement are “inconsistent with Article III and with Supreme

Court and Second Circuit case law”); Holve v. McCormick & Co.,

Inc., No. 16-CV-6702, 2018 WL 3861406, at *10 (W.D.N.Y. Aug.

14, 2018) (citations omitted) (“By her own admission, however,

Plaintiff will purchase the [food] Products in the future only

if Defendant alters its branding.   Plaintiff therefore lacks

standing to seek injunctive relief because she has not

demonstrated a real or immediate threat of injury.”).    As

plaintiff made no allegations of future harm, the court finds

that plaintiff lacks standing to bring a request for injunctive

relief and plaintiff’s request for injunctive relief is denied.

                         IV.   Conclusion

          For the foregoing reasons, Defendant’s Motion to

Dismiss Plaintiff’s Amended Complaint is granted in part and

denied in part as follows: (1) Plaintiff’s NYGBL claims are

dismissed with prejudice insofar as they relate to the use of

the phrase “Xg Net Carbs” while excluding sugar alcohols and the

calculation method for determining the amount of Net Carbs.

(2) Plaintiff’s claim for breach of warranty is also dismissed

with prejudice.   (3) Plaintiff’s NYGBL claims are dismissed
                                 49
without prejudice insofar as they relate to the use of the

phrase “Only Xg Net Carbs,” and the portion of the Atkins

Nutritionals “Counting Carbs” label that states that sugar

alcohols “minimally impact blood sugar.”

          Plaintiff is granted leave to amend the complaint to

replead his NYGBL claims as specified herein.   Plaintiff shall

file the amended complaint no later than December 28, 2018.



SO ORDERED.

Dated: Brooklyn, New York
       December 7, 2018

                              ____________/s/       ________
                              KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York




                               50
